Citation Nr: 0809495	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  04-06 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for a lumbar spine 
disability, currently rated as 50 percent disabling; with 
radiculopathy of the right lower extremity, currently rated 
as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to March 
1995.
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which rated a lumbar spine disability as 
40 percent disabling; with radiculopathy of the right leg as 
20 percent disabling.  A May 2005 rating decision granted an 
increased rating of 40 percent for radiculopathy of the right 
leg.  However, as that grant does not represent a total grant 
of benefits sought on appeal, this claim for increase remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is remanded the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  When available evidence is 
too old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
Also, the veteran contends that his lumbar spine disability, 
with right leg radiculopathy and right foot drop, has 
worsened.  The Board regrets the additional delay that will 
result from this remand.  Nevertheless, the Board is 
constrained by the fact that proper adjudication of the claim 
requires additional development.

As an initial matter, review of the claims file shows that 
additional medical records should be obtained.  An October 
2004 narrative report from private neurologist Dr. Ryan 
indicates that the veteran had a subsequent appointment in 
December 2004.  However, since the October 2004 is the most 
recent report from Dr. Ryan additional treatment records 
should be obtained.

The RO initially rated that veteran's lumbar spine disability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293 for 
intervertebral disc syndrome.  Prior to September 26, 2003, a 
40 percent rating was warranted for severe limitation of 
motion, and a 60 percent rating was warranted for pronounced 
intervertebral disc syndrome with persistent systems 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasms, absent ankle jerks, or with 
neurological findings appropriate to the site of the diseased 
disc and with little intermittent relief.  38 C.F.R. § 4.71a, 
DC 5293 (2002).

The RO then rated the veteran's limited motion of the lumbar 
spine under 38 C.F.R. § 4.71a, Diagnostic Code 5292.  Prior 
to September 26, 2003, the maximum rating of 40 percent 
rating was warranted for severe limitation of motion of the 
lumbar spine.  38 U.S.C.A. § 4.71a, DC 5292 (2002)

Finally, in July 2004 the veteran underwent a lumbar 
laminectomy, after which the RO evaluated his disability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5239 for 
spondylolisthesis or segmental instability.  38 C.F.R. 
§ 4.71a (2007).  Under those criteria, a 50 percent rating is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  A rating of 100 percent is warranted 
for unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a (2007).

During the pendency of the veteran's appeal, the regulations 
for rating disabilities of the spine were twice revised, 
effective September 23, 2002; and effective September 26, 
2003.  67 Fed. Reg. 54345 (August. 22, 2002); 68 Fed. Reg. 
51454 (Aug. 27, 2003).  Where a law or regulation changes 
after a claim has been filed, but before the administrative 
appeal process has been concluded, the Board considers both 
the former and the current regulation.  69 Fed. Reg. 25,179 
(2004).  The effective-date rule established by 38 U.S.C.A. 
§ 5110(g), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  The veteran gets the benefit of 
having both the old regulation and the new regulation 
considered for the period after the change was made.  Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 65 Fed. Reg. 
33,422 (2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. 
§ 3.114 (2007).

Effective September 23, 2002, the rating evaluation of 
intervertebral disc syndrome was amended to evaluate the 
disorder either on the total duration of incapacitating 
episodes resulting from intervertebral disc syndrome over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A rating of 40 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of least four weeks but less than six 
weeks during the past 12 months.  Finally, a rating of 60 
percent was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  This regulation was 
again slightly revised in September 2003.  Effective 
September 26, 2003, the regulations for rating disabilities 
of the spine were revised, and the diagnostic codes were 
reclassified.  These reclassified diagnostic codes include 
5239 (spondylolisthesis or segmental instability) and 5243 
(intervertebral disc syndrome).  68 Fed. Reg. 51454 (Aug. 27, 
2003).  The code for intervertebral disc syndrome (DC 5243), 
permits evaluation under either the General Rating Formula 
for Diseases and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever results in the higher 
evaluation when all disabilities are combined.  38 C.F.R. 
§ 4.71a, DCs 5239, 5243 (2007).

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, which 
provides that a 40 percent rating is warranted when there is 
unfavorable ankylosis of the entire cervical spine; or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or with favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  Finally, a 
rating of 100 percent is warranted for unfavorable ankylosis 
of the entire spine.  38 C.F.R. § 4.71a.

The Incapacitating Episode Formula provides that a 40 percent 
rating is warranted with incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating is warranted 
with incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  38 C.F.R. 
§ 4.71a.

With respect to the veteran's radiculopathy of the right 
lower extremity, the RO initially evaluated the disability 
under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Here, a 40 
percent rating requires moderately severe incomplete 
paralysis of the sciatic nerve.  A 60 percent rating requires 
severe incomplete paralysis with marked muscular atrophy.  An 
80 percent rating requires complete paralysis.  When there is 
complete paralysis, the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  
38 C.F.R. § 4.124(a), Diagnostic Code 8520 (2007).

The Board notes that the veteran was afforded a VA spine 
examination in August 2004.  However, it is not clear whether 
the examiner considered both the old and new regulations in 
considering the veteran's claim for an increased rating of 
the lumbar spine disability and not all evidence needed to 
rate a back disability pursuant to both sets of regulations 
was obtained.  In addition, at the time of the August 2004 VA 
examination the claims file was unavailable for review.  
Therefore, the Board finds that further VA examination with 
specific findings responsive to the applicable rating 
criteria, is needed to fully and fairly evaluate the 
veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization, obtain the veteran's 
treatment records from Dr. Ryan dated from 
December 2004 to the present.

2.  Schedule the veteran for a VA spine 
and neurological examination to determine 
the current nature and severity of 
disabilities of the lumbar spine, with 
consideration of the current rating 
criteria, and the previous rating 
criteria.  The claims file should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The review should be 
indicated in the examination report.  
Specifically, the examiner should provide 
the following information:
a)	Provide ranges of motion of the 
lumbar, thoracic, and thoracolumbar 
spine.

b)	Describe any neurological impairment 
resulting from the spinal disability, 
including any radiculopathy of the 
right lower extremity.

c)	State the length of the length of 
time during the past twelve months 
that the veteran has had 
incapacitating episodes due to the 
spinal disability.  Incapacitating 
episodes are periods of acute signs 
and symptoms due to intervertebral 
disc syndrome that require rest 
prescribed by a physician and 
treatment by a physician.

3.  Then review the issue on appeal.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement of 
the case and allow the applicable period 
of time for response.  Then, return the 
case to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655 (2007).  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board or the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

